622 F.2d 433
Marie D. NESBITT, Plaintiff-Appellant,v.UNITED STATES of America;  Safeco Title Insurance Company, aCalifornia Corporation;  the City and County of SanFrancisco;  L.T. Goldmeyer dba Union Credit Company;  andthe Franchise Tax Board, an agency of the State ofCalifornia, Defendants-Appellees.
No. 78-2111.
United States Court of Appeals, Ninth Circuit.
June 26, 1980.

Appeal from the United States District Court for the Northern District of California;  Charles B. Renfrew, Judge.


1
Franklin J. Flocks, Palo Alto, Cal., for plaintiff-appellant.


2
Joan I. Oppenheimer, Washington, D.C., for defendants-appellees.


3
Before SNEED and POOLE, Circuit Judges, and PFAELZER*, District Judge.


4
Appellant appeals from a summary judgment of the district court granting priority to the United States' tax lien claims over the judgment lien claim of the appellant.  Both appellant and appellee agree that but for the provisions of Revised Statutes Sec. 3466, 31 U.S.C. Sec. 191, appellant would be entitled to priority.  The district court held that section 3466 was applicable, with the consequence that the United States was entitled to priority, and that the appellant's lien was not excepted from the operation of section 3466.  We affirm.


5
The reasons for our affirmance were stated quite well in the district court's opinion which appears in 445 F. Supp. 824 (N.D.Cal.1978).  We adopt Judge Renfrew's opinion to the extent of Parts I, II, and III.A.  As to Part III.B, we merely wish to hold that, to the extent an exception to section 3466 might exist for "perfected and specific liens," the lien of the appellant was not sufficiently perfected and specific to come within any such exception.


6
Affirmed.



*
 Honorable Mariana R. Pfaelzer, United States District Judge for the Central District of California, sitting by designation